COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-01025-CV
Style:                   In the Matter of J.G., Respondent
Date motion filed*:      January 27, 2016
Type of motion:          Second Motion to Extend Time to File Appellate Brief
Party filing motion:     Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      Yes (juvenile certification).

If motion to extend time:
       Original due date:                 January 11, 2016
       Number of extensions granted:          1         Current Due Date: January 27, 2016
       Date Requested:                    February 1, 2016

Ordered that motion is:
       Granted
             If document is to be filed, document due: February 1, 2016.
                    No further extensions of time will be granted absent extraordinary
                     circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant’s counsel stated that she seeks only a 5-day extension to file her
       brief since, among other reasons, this is one of the first juvenile certification appeals
       allowed under the new interlocutory appeal statute, her second extension is granted
       until February 1, 2016. See TEX. FAM. CODE ANN. § 56.01(h-1) (West Supp. 2015);
       TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d). However, because this accelerated appeal is to
       be disposed of within 180 days of the filing of the notice of appeal, counsel is warned
       that no further extensions will be granted absent extraordinary circumstances.
       See Order, Misc. Docket No. 15–9156, ¶ III(a) (Tex. Aug. 28, 2015).

Judge’s signature: /s/ Evelyn V. Keyes
                                                 Acting for the Court

Date: January 28, 2016

November 7, 2008 Revision